DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-4 and 35-40 have been cancelled.  Claims 41-43 have been newly added.

Election/Restrictions
Applicant's election with traverse of Group I and with traverse as to the antibody species of claim 1, part (a), in the reply filed on 5/23/2022 is acknowledged.  
The traversal is on the grounds that claim 1 has been amended to be drawn to anti-C-MET antibodies or antigen-binding portions thereof comprising one of the sets of six CDR sequences recited in claim 1(a), (b) or (c). The CDR sequences recited in claim l(a), (b) and (c) share four out of six CDR sequences. The respective LCDR1 sequences and LCDR3 sequences vary in only a few amino acid residues.   Applicant argues that the claims as amended fulfill the requirement of unity of invention because these claims share a technical feature of shared CDR sequences and this technical feature is a special technical feature because it makes a contribution over the prior art.  This is not agreed with.  The special technical feature of an antibody is the set of all six CDRs required for antigen binding.  Claim 1 is directed to three distinct products.  The claims as originally presented lacked unity of invention for reasons of record.  However, given the limited sequence variability for the three antibodies of claim 1, parts (a), (b), and (c), and the fact that all three antibodies are free of the prior art, the examiner will withdraw the restriction requirement and the species election set forth in the restriction requirement mailed 3/21/2022.  There is currently no generic claim.  If applicant adds any additional species or a generic claim, the species election will be reinstated.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25-34, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/21/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 1 is allowable.  The prior art of record does not disclose or suggest anti-C-MET antibodies having the CDRs recited in claim 1, parts (a), (b), and (c).  Dependent claims 2, 5-15, 17-19, 22-28, and 41-43 are also allowable.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 is directed to the antibody or antigen-binding portion of claim 1, wherein the antibody or antigen-binding portion is in a human IgG4 format and wherein the antibody or antigen-binding portion has (a) a melting temperature (Tm) from about 77°C to about 81°C; and/or (b) an isoelectric point (pI) greater than about pH 7.4.
Figure 11 discloses that MH7-1, MH7-2, and MH7-3 in IgG4 (S228P) form melt between 77.2 and 80.6 °C.  See also specification at page 57, lines 26-31.
Figure 12 discloses that MH7-1 IgG4 (S228P), MH7-2 IgG4 (S228P), and MH7-3 IgG4 (S228P) have an isoelectric point greater than about pH 7.4.  
However, claim 21 is not limited to these embodiments or this S228P mutation.  (See instant claim 14.)
The genus of antibodies embraced by claim 21 are not adequately described. No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of claim 21. 

Claims 29-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of inhibiting binding to C-MET, does not reasonably provide enablement for all methods embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 29 is directed to a method for enhancing an immune response in a subject, comprising administering to the subject a therapeutically effective amount of the antibody or antigen-binding portion of claim 1. 
Claim 30 is directed to a method of treating cancer, an autoimmune disease, an inflammatory disease, a cardiovascular disease or a fibrotic disease in a subject, comprising administering to the subject a therapeutically effective amount of the antibody or antigen-binding portion of claim 1.
Claim 31 is directed to the method of claim 30, wherein the cancer is Gastrointestinal Stromal cancer (GIST), pancreatic cancer, melanoma, breast cancer, lung cancer, bronchial cancer, colorectal cancer, prostate cancer, stomach cancer, ovarian cancer, urinary bladder cancer, brain or central nervous system cancer, peripheral nervous system cancer, esophageal cancer, cervical cancer, uterine or endometrial cancer, cancer of the oral cavity or pharynx, liver cancer, kidney cancer, testicular cancer, biliary tract cancer, small bowel or appendix cancer, salivary gland cancer, thyroid gland cancer, adrenal gland cancer, osteosarcoma, chondrosarcoma or cancer of hematological tissues.
Claim 32 is directed to the method of claim 30, wherein the autoimmune disease or the inflammatory disease is arthritis, asthma, multiple sclerosis, psoriasis, Crohn's disease, inflammatory bowel disease, lupus, Grave's disease, Hashimoto’s thyroiditis or ankylosing spondylitis.
Claim 33 is directed to the method of claim 30, wherein the cardiovascular disease is coronary heart disease or atherosclerosis.
Claim 34 is directed to the method of claim 30, wherein the fibrotic disease is myocardial infarction, angina, osteoarthritis, pulmonary fibrosis, cystic fibrosis, bronchitis or asthma.

Claim 29 does not specify the particular immune response that must be enhanced.  Claims 30-34 do not specify the particular therapeutic effect that must be administering a therapeutically effective amount.
 
The specification defines the term “treating” and “treatment” as meaning  reversing, alleviating, inhibiting the progress of, delaying the progression of, delaying the onset of, or preventing the disorder or condition to which such term applies, or one or more symptoms of such disorder or condition.  “Treatment” is specifically defined as including curative, palliative, and prophylactic treatment.  See at least page 45 of the specification.
The specification discloses the antibodies could inhibit binding to C-MET.  See Tables 3 and 4 and specification page 51, line 14, through page 51, lines 7.  Note that the antibodies of claim 1 are found in Table 4 and are not part of Table 3.  
The specification does not administer any antibodies within the scope of claim 1 to any subject (or to any animal model of any disease within the scope of the claims) to establish therapeutic efficacy or enhancement of immune response.
There is no evidence of record nor any reason to believe that administration of the antibodies of claim 1 would enhance any immune responses embraced by claim 29.
There is no evidence of record nor any reason to believe that administration of the antibodies of claim 1 would prevent or cure any of the conditions recited in claims 30-34.
At least for example, there is no evidence of record nor any reason to believe that administration of the antibodies of claim 1 would reverse tissue damage caused by any cancer within the claims.
At least for example, there is no evidence of record nor any reason to believe that administration of the antibodies of claim 1 would reverse any joint damage caused by arthritis or reverse heart tissue damage caused by myocardial infarction.
At least for example, there is no evidence of record nor any reason to believe that administration of the antibodies of claim 1 would reverse any fibrosis such as that found in cystic fibrosis, pulmonary fibrosis, or cirrhosis of the liver.
The method claims are not enabled for their scope.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is confusing in reciting “the antigen-binding portion of claim 1, wherein the antibody or antigen-binding portion is an Fab, an Fab’, an F(ab')2, an Fv, an scFv, a maxibody, a minibody, an-intrabedy, a diabody, a triabody, a tetrabody, or a bis-scFv.”  The preamble of the claim is limited to the antigen-binding portion which is inconsistent with the body of the claim which recites “the antibody” (implying the intact antibody).  This is confusing.  In addition, an scFv, maxibody, minibody, diabody, triabody, tetrabody, and bis-scFv are not antigen-binding portions of an antibody.  They are engineered constructs of VL and VH domains.  The claim does not appear to be properly dependent upon claim 1.
Claims 30-34 recite administering a “therapeutically effective amount.”  However, none of the claims recite the particular therapeutic effect that must be achieved.  The metes and bounds of the claims cannot be determined.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 is directed to the antibody or antigen-binding portion of claim 1, wherein the antibody or antigen-binding portion binds specifically to (a) human C-MET or (b) human C-MET and cynomolgus C-MET.  Each of the antibody and antigen-binding portions of claim 1, parts (a), (b), and (c), (as defined by their six CDRs) are disclosed as binding human C-MET and cynomolgus C-MET.  See at least Table 9 for MH7-3, MH7-2, and MH7-1 (corresponding to claim 1, parts (a), (b), and (c), respectively).  This would be an implicit characteristic.  As such, claim 20 does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa